ORDER
SCOTT F. SAIDEL of BOCA RATON, FLORIDA, who was admitted to the bar of this State in 1993, having pleaded guilty in the United States District Court for the Southern District of Florida, to an information charging him with conspiracy to commit money laundering, to obstruct justice, and to tamper with a witness, in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), SCOTT F. SAIDEL is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*491ORDERED that SCOTT F. SAIDEL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that SCOTT F. SAIDEL comply with Rule 1:20-20 dealing with suspended attorneys.